UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5163


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DELRAY JENNETTE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:02-cr-00060-RBS-1)


Submitted:    April 10, 2009                  Decided:   May 4, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant. Dana J. Boente, Acting United States Attorney,
Richard D. Cooke, William D. Muhr, Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Delray Jennette appeals a thirty-five month sentence

imposed     upon        revocation        of    his   term      of    supervised          release.

Jennette     argues       on    appeal         that   the      district      court     erred    in

determining his revocation sentence by considering factors not

permitted by 18 U.S.C. § 3583(e) (2006).                         We affirm.

              We        will    not       disturb        a     sentence       imposed       after

revocation         of     supervised           release       unless     it      is     “‘plainly

unreasonable’ with regard to those § 3553(a) factors applicable

to supervised release revocation sentences.”                               United States v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                              We must initially

determine     whether          the   revocation       sentence        is     unreasonable,      a

process     that        includes      procedural         and    substantive          components.

See   id.    at     437-38.           A   revocation         sentence      is      procedurally

reasonable if the district court took into account the Chapter 7

policy      statements         and    the      applicable        factors      in     18    U.S.C.

§ 3553(a) (2006).              Crudup, 461 F.3d at 440.                    The sentence is

substantively           reasonable        if    the   court      stated      an      appropriate

basis for imposing a sentence within the statutory maximum.                                    See

id.   Only if we determine that the sentence was unreasonable do

we proceed to the question of whether the sentence was plainly

unreasonable.           See id. at 438.

              While        a     district         court        “ultimately           has    broad

discretion to revoke its previous sentence and impose a term of

                                                 2
imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements as well as the statutory

requirements            and    factors      applicable             to     revocation        sentences

under 18 U.S.C. §§ 3553(a) and 3583(e).                                   Chapter Seven of the

Guidelines provides, “at revocation, the court should sanction

primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying

violation         and    the    criminal      history             of    the    violator.”          USSG

Ch. 7, Pt. A(3)(b).                  Section 3583 approves consideration of a

majority of the factors listed in § 3553(a), omitting only two.

18 U.S.C. § 3583(e).                 Included among the omitted factors is the

need   “to    reflect          the    seriousness            of    the     offense,        to   promote

respect for the law, and to provide just punishment for the

offense.”         18 U.S.C. § 3553(a)(2)(A).

              The        district          court’s       observations               regarding       the

seriousness         of    Jennette’s         offense          and       need   to        provide   just

punishment         were       relevant       to     other          required       considerations,

including “the nature and circumstances of the offense and the

history      and        characteristics            of        the        defendant,”        adequately

deterring         criminal       conduct,         and    protecting            the       public    from

further      crimes       of    the    defendant.                  18    U.S.C.      §    3553(a)(1),

(a)(2)(B), (a)(2)(C).                 The court emphasized Jennette’s apparent

refusal      to    abide       by    the    terms       of    his       supervised         release,   a

                                                   3
factor   relevant     to    Chapter    Seven’s       policy     that    a    revocation

sentence    should     focus     on   the       breach   of    the    court’s    trust.

Moreover, the district court expressly considered the factors in

§   3553(a)    that        are    applicable        to    revocation         sentences.

Therefore, Jennette’s sentence is not unreasonable, much less

plainly so.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in    the    materials

before   the   court    and      argument       would    not   aid    the    decisional

process.

                                                                               AFFIRMED




                                            4